OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the felony offense of shoplifting. The punishment was assessed by the court at ten years.
This is a companion case with Wilson v. State, 465 S.W.2d 171, this day decided.
It is likewise contended that the evidence is insufficient to support the conviction. The same type of judicial confession admitting all of the elements of the offense was made in the present case and is sufficient to support the conviction. See Smith v. State, Tex.Cr.App., 416 S.W.2d 425; Soto v. State, Tex.Cr.App., 456 S.W.2d 389.
The judgment is affirmed.